Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Att. Tony Alexander on 08/18/2022.
Claim 1 has been amended as follows:Line 17: The limitation of “the first and second ends are large enough” has been replaced with --the first and second ends comprise a hollow section large enough--.
Line 19: The limitation of “end portions” has been replaced with --ends--.
Claim 9 has been amended as follows:Lines 14-15: The limitation of “the first and second ends are large enough” has been replaced with --the first and second ends comprise a hollow section large enough--.
Claim 12 has been cancelled.
Claim 13 has been cancelled.
Claim 14 has been cancelled.
Claim 15 has been cancelled.
The following is an examiner’s statement of reasons for allowance: Leibowitz in view of Simplis et al is the closest combination to the claimed invention but fails to teach the claimed invention as a whole comprising hollow tubular member having an inner circumference, fixed length middle region extending between a first and a second end, the first and second ends portions of the hollow tubular member having an increased external radius with respect to the middle region, said inner circumference at the first and second ends comprise a hollow section large enough to accommodate a head of the talus region of the user at the first and second ends of the hollow tubular member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784